COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 GRACIELA SIFUENTES,                            §
                                                                No. 08-10-00249-CV
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                             County Court at Law No. 3
                                                §
 OLE CHEVROLET, L.P. D/B/A                                    of El Paso County, Texas
 MIDWAY CHEVROLET AND SERVICE                   §
 LIFE AND CASUALTY INSURANCE                                      (TC# 2008-779)
 COMPANY,                                       §

                   Appellees.


                                 MEMORANDUM OPINION

       Pending before the Court is an agreed motion to dismiss pursuant to a settlement

agreement filed in this Court. See TEX .R.APP .P. 42.1(a)(2). The motion is granted. In

accordance with the parties’ agreement, Appellant’s claims against Appellees are dismissed with

prejudice and court costs are taxed against the party incurring same.



January 12, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.